MEMORANDUM**
Keith Thomas, a California state prisoner, appeals pro se the district court’s judgment dismissing without leave to amend his 42 U.S.C. § 1983 complaint alleging that officials at Pelican Bay State Prison violated his constitutional rights by reading his outgoing non-legal mail. We review de novo dismissals pursuant to 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
We conclude that the district court properly dismissed Thomas’s complaint pursuant to 28 U.S.C. § 1915A.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.